DETAILED ACTION
The following is an examiner’s amendment and notice of allowance in response to Applicant’s February 11, 2021 amendment filed as part of the After Final Consideration Pilot program and an interview held with Mr. Jonathan Foreman on February 18, 2021.  Applicant’s February 11th amendment amended claims 21, 28, and 35.  Currently Claims 21-40 are pending and allowed, as amended below.  Claims 21, 28 and 35 are the independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The 35 U.S.C. 101 rejection of claims 21-40 in the previous office action is withdrawn in response to Applicant's February 11th amendment and the examiner's amendment below.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Jonathan Foreman on February 18, 2021.

Amendments to the Claims:
	This listing of claims will replace all prior versions and listings of claims in this application.  

1-20. (Cancelled) 

21. (Currently Amended) A system comprising:
	a memory for storing instructions; and
at least one processor configured to execute the instructions to:
		retrieve from a database comprises data on pre-defined regions and sub-regions;
		
determine, based on the geographical data, an expected delivery efficiency; and
		

combine the candidate delivery regions and the candidate delivery sub-regions into new regions for delivery;
receive data comprising groups of workers available for deliveries, the workers being classified into a plurality of categories;
assign packages, delivery routes, and delivery sub-routes to the workers;
generate a plurality of candidate routes associated with the candidate delivery regions, the candidate delivery sub-regions, the new regions, and the workers;
calibrate, based on the assignment and the generated candidate routes, the delivery sub-routes;
transmit over a network, for display in a graphical user interface (GUI), at least one of the delivery sub-routes to an electronic device associated with a delivery worker, the electronic device configured for scanning at least one package identifier and capturing data associated with the packages upon delivery,
		
receive over the network, the scanned at least one package identifier and captured delivery data scanned at least one package identifier and captured delivery data updated historical delivery data; and
updated historical delivery data, the expected delivery efficiency for selected individual pre-defined regions and sub-regions; 

recalibrate, based on the recalculated expected delivery efficiency, at least one of the calibrated delivery sub-routes; and
transmit over the network, for display in a graphical user interface (GUI), at least one of the recalibrated delivery sub-routes to an electronic device associated with a delivery worker.

22. (Currently Amended) The system of claim 21, wherein the at least one processor is further configured to execute the instructions to:
determine delivery routes and delivery sub-routes based on the stored historical delivery data and optimized map data.

23. (Currently Amended) The system of claim 21, wherein the at least one processor is further configured to execute the instructions to:
calculate an average deviation value of the received groups of workers from an average value of packages per worker delivery.

24. (Currently Amended) The system of claim 21, wherein the at least one processor is further configured to execute the instructions to:
receive a type of worker available for deliveries, wherein the type includes at least one of experience or efficiency.

25. (Currently Amended) The system of claim 21, wherein the at least one processor is further configured to execute the instructions to::
receive a number and a type of workers available for deliveries, from user input via a graphical user interface (GUI) from at least one of a web browser or an electronic device.

26. (Previously Presented) The system of claim 25, wherein the user input includes a package distribution and an attendance value.

27. (Currently Amended) The system of claim 21, wherein the at least one processor is further configured to execute the instructions to:


28. (Currently Amended) A method for attendance assignment, the method comprising:
retrieving from a database comprising geographical data and historical delivery data, the geographical data comprises data on pre-defined regions and sub-regions;
determining by at least one processor, based on geographical data, an expected delivery efficiency; 
determining by the at least one processor, candidate delivery regions and candidate delivery sub-regions;
combining by the at least one processor, the candidate delivery regions and the candidate delivery sub-regions into new regions for delivery;
receiving by the at least one processor, data comprising groups of workers available for deliveries, the workers being classified into a plurality of categories;
assigning by the at least one processor, packages, delivery routes, and delivery sub-routes to the workers;
generating by the at least one processor,  a plurality of candidate routes associated with the candidate delivery regions, the candidate delivery sub-regions, the new regions, and the workers;
calibrating by the at least one processor, based on the assignment and the generated candidate routes, the delivery sub-routes; 
 by the at least one processor over a network for display, at least one of the delivery sub-routes to an electronic device associated with a delivery worker, the electronic device configured for scanning at least one package identifier and capturing data associated with the packages upon delivery;
receiving by the at least one processor over the network, the scanned at least one package identifier and captured delivery data scanned at least one package identifier and captured delivery data updated historical delivery data in the database;
recalculating by the at least one processor, based on the updated historical delivery data, the expected delivery efficiency for selected individual pre-defined regions and sub-regions; 
recalibrating by the at least one processor, based on the recalculated expected delivery efficiency, at least one of the calibrated delivery sub-routes; and
transmitting by the at least one processor, over the network, for display, at least one of the recalibrated delivery sub-routes to an electronic device associated with a delivery worker.

29. (Currently Amended) The method of claim 28, the method further comprising:
determining by the at least one processor, delivery routes and delivery sub-routes based on the stored historical delivery data and optimized map data.


calculating by the at least one processor, an average deviation value of the received groups of workers from an average value of packages per worker delivery.

31. (Currently Amended) The method of claim 28, the method further comprising:
receiving by the at least one processor, a type of worker available for deliveries, wherein the type includes at least one of experience or efficiency.

32. (Currently Amended) The method of claim 28, the method further comprising:
receiving by the at least one processor, a number and a type of workers available for deliveries, from user input via a graphical user interface (GUI) from at least one of a web browser or an electronic device.

33. (Previously Presented) The method of claim 32, wherein the user input includes a package distribution and an attendance value.

34. (Currently Amended) The method of claim 28, the method further comprising:
receiving by the at least one processor, data comprising groups of pre-assigned workers available for deliveries, the pre-assigned workers being classified into a plurality of categories.


retrieving, from a database comprising geographical data and historical delivery data, the geographical data comprises data on pre-defined regions and sub-regions;
determining, based on geographical data, an expected delivery efficiency; 
determining candidate delivery regions and candidate delivery sub-regions;
combining the candidate delivery regions and the candidate delivery sub-regions into new regions for delivery;
receiving data comprising groups of workers available for deliveries, the workers being classified into a plurality of categories;
assigning packages, delivery routes, and delivery sub-routes to the workers;
generating a plurality of candidate routes associated with the candidate delivery regions, the candidate delivery sub-regions, the new regions, and the workers;
calibrating, based on the assignment and the generated candidate routes, the delivery sub-routes; 
transmitting over a network, for display, at least one of the delivery sub-routes to an electronic device associated with a delivery worker, the electronic device configured for scanning at least one package identifier and capturing data associated with the packages upon delivery;
over the network, the scanned at least one package identifier and captured delivery data scanned at least one package identifier and captured delivery data updated historical delivery data in the database;
recalculating, based on the updated historical delivery data, the expected delivery efficiency for selected individual pre-defined regions and sub-regions; 
recalibrating, based on the recalculated expected delivery efficiency, at least one of the calibrated delivery sub-routes; and
transmitting over the network, for display, at least one of the recalibrated delivery sub-routes to an electronic device associated with a delivery worker.

36. (Previously Presented) The non-transitory computer-readable medium of claim 35, the operations further comprising:
determining delivery routes and delivery sub-routes based on the historical delivery data and optimized map data.

37. (Previously Presented) The non-transitory computer-readable medium of claim 35, the operations further comprising:
calculating an average deviation value of the received groups of workers from an average value of packages per worker delivery.

38. (Previously Presented) The non-transitory computer-readable medium of claim 35, the operations further comprising:
receiving a type of worker available for deliveries, wherein the type includes at least one of experience or efficiency.

39. (Previously Presented) The non-transitory computer-readable medium of claim 35, the operations further comprising:
receiving, a number and a type of workers available for deliveries, from user input via a graphical user interface (GUI) from at least one of a web browser or an electronic device.

40. (Previously Presented) The non-transitory computer-readable medium of claim 35, wherein the user input includes a package distribution and an attendance value.


ALLOWANCE
The following is an allowance in response to Applicant’s February 11th amendment and the examiner’s amendment above.  Claims 21-40 are pending and allowed herein.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.

The closest prior art fails to teach or suggest either singularly or in combination a system and method a memory for storing instructions; and at least one processor configured to execute the instructions to: 	retrieve from a database comprising geographical data and historical delivery data, the geographical data comprises data on pre-defined regions and sub-regions;  determine, based on the geographical data, an expected delivery efficiency;  determine candidate delivery regions and candidate delivery sub-regions; combine the candidate delivery regions and the candidate delivery sub-regions into new regions for delivery;  receive data comprising groups of workers available for deliveries, the workers being classified into a plurality of categories; assign packages, delivery routes, and delivery sub-routes to the workers; generate a plurality of candidate routes associated with the candidate delivery regions, the candidate delivery sub-regions, the new regions, and the workers; calibrate, based on the assignment and the generated candidate routes, the delivery sub-routes; transmit over a network, for display in a graphical user interface (GUI), at least one of the delivery sub-routes to an electronic device associated with a delivery worker, the electronic device configured for scanning at least one package identifier and capturing data associated with the packages upon delivery, receive over the network, the scanned at least one package identifier and captured delivery data from the electronic device relating to the delivery, wherein the scanned at least one package identifier and captured delivery data is stored in the database as updated historical delivery data; and recalculate, based on the updated historical delivery data, the expected delivery efficiency for selected individual pre-defined regions and sub-regions; recalibrate, based on the recalculated expected delivery efficiency, at least one of the calibrated delivery sub-routes; and transmit over the network, for display in a graphical user interface (GUI), at least one of the recalibrated delivery sub-routes to an electronic device associated with a delivery worker as recited in independent Claims 21, 28 and 35

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033.  The examiner can normally be reached on M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623